


Exhibit 10.39

 

THE STATE CORPORATION COMMISSION

OF THE STATE OF KANSAS

 

Before Commissioners:

 

John Wine, Chair

 

 

Cynthia L. Claus

 

 

Brian J. Moline

 

In the Matter of the Investigation of Actions

)

 

 

of Western Resources, Inc. to Separate its

)

 

Docket No. 01-WSRE-949-GIE

Jurisdictional Electric Public Utility Business

)

 

 

from its Unregulated Businesses.

)

 

 

 

No. 62

ORDER APPROVING LIMITED STIPULATION

AND AGREEMENT

 

For the reasons discussed below, the Commission finds that it has jurisdiction
over the Limited Stipulation and Agreement filed February 11, 2003, and that
Westar Energy, Inc. (Westar Energy) is authorized to repurchase the Westar
Energy stock presently held by Protection One, Inc., as more fully explained
below.

 

1.             On February 14, 2003, the Commission conducted a hearing on the
Limited Stipulation and Agreement submitted by Commission Staff (Staff), Kansas
Industrial Consumers (KIC), Citizens’ Utility Ratepayer Board (CURB), MBIA
Insurance Corporation (MBIA), Westar Energy and its affiliates Protection One,
Inc. (Protection One) and Westar Industries, Inc. (Westar Industries).  The
following appearances were entered:  Ms. Susan B. Cunningham, General Counsel,
and Ms. Anne Bos, Assistant General Cousnel, on behalf of Staff and the public
generally; Messrs. Martin J. Bregman, Executive Director, Law, Westar Energy,
Inc., and Larry M. Cowger, Director, Law, on behalf of Westar Energy, Inc.; Ms.
Teresa James, Messrs. Eric Griffen and Mitchell Hertz on behalf of Protection
One; Mr. David Springe and Ms. Niki Christopher, Consumer Counsel, on behalf of
CURB; and Mr. James P. Zakoura of behalf of KIC; and Mr. Carl Zobrist on behalf
of MBIA.

 

 

--------------------------------------------------------------------------------


 

2.             The signatory parties of the Limited Stipulation and Agreement
seek waiver of the Commission’s interim restrictions set forth in paragraph 113
of Order 51.  Specifically, the signatory parties request permission to allow
Westar Energy to repurchase Westar Energy stock presently held by Protection
One.  Limited Stipulation and Agreement at ¶ 13.  The Limited Stipulation and
Agreement states that the sole purpose of the agreement is to allow Westar
Energy to make cash available for Protection One, contending that the cash
transfer will allow settlement negotiations to continue among the parties.  The
signatory parties also contend that the repurchase of the Westar Energy stock by
Westar Energy from Protection One is better than a simple transfer of funds from
Westar Energy to Protection One.  Id. at ¶ 14.

 

3.             Under the Limited Stipulation and Agreement, Westar Energy will
repurchase all of Westar Energy common and preferred stock presently held by
Protection One for approximately $11.6 million.  The purchase price was based
upon the closing price for a share of Westar Energy common stock as of February
13, 2003, and based upon the most recent sales prices for shares of each class
of Westar Energy preferred stock.  Protection One previously purchased the
Westar Energy stock during 2002 for approximately $13 - 14 million through
capital provided by Westar Energy.

 

4.             Protection One states that it will use the proceeds from the
transaction to make an interest payment of approximately $7 million, due
February 18, 2003, on publicly-held debt of which Westar Industries holds
approximately 10 percent of the total debt.  Protection One states that through
recent measures taken within the company to curtail expenditures, it has
sufficient cash to meet the interest obligation.  However, Protection One
asserts that the measures taken by Protection One have resulted in other areas
of its business being short.  Protection One maintains that the infusion of cash
is still needed for the company to proceed with its business plan to sell

 

2

--------------------------------------------------------------------------------


 

the company.  Westar Energy also states that it has sufficient cash on hand to
make the purchase and that the purchase will not affect the execution of its
Financial Plan to reduce its excessive debt level.

 

5.             Westar Energy, and its wholly-owned subsidiary, Kansas Gas and
Electric Company (KG&E), doing business as Westar Energy, are certified electric
public utilities that provide retail electric service in the state of Kansas. 
As public utilities, the Commission has comprehensive regulatory authority to
establish rules governing affiliate relations and accounting practices between
and among the public utility and nonutility businesses.  K.S.A. 66-101 et seq.

 

6.             The Commission previously entered Orders 51 and 55 imposing
interim standstill protections to prevent interaffiliate accounting practices
and relations that are harmful to WEstar Energy’s public utility operations. 
Further, the interim standstill protections were ordered to protect ratepayers
from the risks of Westar Energy’s nonutility business ventures conducted within
the corporate family controlled by Westar Energy and to prohibit the unjust
enrichment of Westar Energy’s unregulated businesses at the expense of Westar
Energy’s utility operations and ratepayers.

 

7.             Those restrictions prohibit Westar Energy from making an
investment/purchase, as contemplated by the Limited Stipulation and Agreement. 
However, the waiver of those restrictions, in this particular instant, is
reasonable and in the public interest because it results in Westar Energy
acquiring an asset and results in Westar Energy making progress towards
unwinding the affiliate relationship with Protection One.  Accordingly, the
Commission grants the limited waiver to the interim standstill protections of
Orders 51, as contemplated by the Limited Stipulation and Agreement.

 

IT IS, THEREFORE, BY THE COMMISSION ORDERED THAT:

 

 

3

--------------------------------------------------------------------------------


 

A.            Westar Energy is authorized to repurchase Westar Energy stock from
Protection One according to the terms of the Limited Stipulation and Agreement.

 

B.            This Order is effective upon service by facsimile transmission.

 

C.            Any party may file a petition for reconsideration of this Order
within fifteen days of the date this order is served.  If this Order is served
by mail, service is complete upon mailing, and three days may be added to the
above time frame.

 

D.            The Commission retains jurisdiction over the subject matter of
this investigation and the parties for the purpose of entering such further
order or orders as it may deem necessary and proper.

 

 

BY THE COMMISSION IT IS SO ORDERED.

 

 

 

 

 

 

 

Wine, Chr.; Claus, Comm.; Moline, Comm.

 

 

ORDER MAILED

 

 

 

 

 

 

Dated: February 14, 2003

 

 

FEB 14, 2003

 

 

 

 

 

 

 

/S/ Susan K. Duffy

 

 

 

Susan K. Duffy

 

 

 

Executive Director

 

 

4

--------------------------------------------------------------------------------
